2020 IL App (1st) 190778


                                                                             FIRST DISTRICT
                                                                             FOURTH DIVISION
                                                                             September 10, 2020


No. 1-19-0778


                                                                 )   Appeal from the
THOMAS ITTERSAGEN,                                               )   Circuit Court of
                                                                 )   Cook County
                Plaintiff-Appellant,                             )
                                                                 )
v.                                                               )
                                                                 )   No. 16 L 3532
ADVOCATE HEALTH AND HOSPITALS                                    )
CORPORATION D/B/A ADVOCATE MEDICAL                               )
GROUP and ANITA THAKADIYIL, M.D.,                                )
                                                                 )   Honorable
                Defendants-Appellees.                            )   Rena Van Tine,
                                                                 )   Judge Presiding.
                                                                 )



       JUSTICE REYES delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Lampkin concurred in the judgment and opinion.


                                            OPINION

¶1     Plaintiff Thomas Ittersagen brought a medical malpractice action in the circuit court of

Cook County naming as defendants Advocate Health and Hospitals Corporation d/b/a Advocate

Medical Group (Advocate Medical) and Dr. Anita Thakadiyil. Plaintiff claimed that defendants

were negligent when Dr. Thakadiyil failed to diagnose him with sepsis, failed to refer him to the

emergency room for treatment, and by performing an incision and drainage in an outpatient

setting without first administering intravenous fluids and antibiotics. Plaintiff further claimed
1-19-0778


that defendants’ negligence caused bacteria and toxins to enter his system and toxic shock

syndrome to develop, resulting in a below the knee amputation of both legs. After a jury trial,

the trial court entered judgment on the jury’s verdict in favor of defendants. Plaintiff now

appeals, arguing the trial court committed numerous errors including: (1) failing to dismiss a

juror for cause; (2) granting a motion in limine preventing one of his experts from testifying as to

Dr. Thakadiyil’s standard of care; and (3) allowing defendant’s expert to testify about his

personal practices despite a motion in limine prohibiting such testimony. Plaintiff further argues

that he was prejudiced by certain statements made by defense counsel during closing argument.

For the reasons that follow, we affirm. 1

¶2                                          BACKGROUND

¶3                                          Motion to Strike

¶4       Prior to setting forth the facts of this case, we briefly address defendants’ motion to strike

plaintiff’s statement of facts as set forth in their brief. Defendants argue that plaintiff’s statement

of facts violates Illinois Supreme Court Rule 341(h)(6) (eff. May 25, 2018), which requires that

the statement of facts “contain the facts necessary to an understanding of the case, stated

accurately and fairly without argument or comment.” According to defendants, plaintiff’s

statement of facts is argumentative, inserts matters that are of no relevance to this court’s

consideration of the issues, and results in a skewed and inaccurate presentation of the facts of the

trial.

¶5       While defendants strenuously argue that plaintiff’s statement of facts should be stricken


         1
         This decision was initially filed in May 2020 with Justice Burke as a member of the
panel. Subsequently, Justice Burke recused and the previous decision was withdrawn. This new
opinion is now being filed with Justice Gordon as the new panel member. Justice Gordon has
read the briefs, record, and filings in this case, and has concurred with the majority opinion.



                                                  -2-
1-19-0778


(indeed five pages of their brief address this subject), we note that defendants themselves failed

to set forth an appropriate statement of facts before this court. They too have essentially utilized

the statement of facts section of their brief to argue instead of bringing a separate motion to

strike. Accordingly, this court has not been provided an appropriate statement of facts from

either party.

¶6      This court may strike a statement of facts when the improprieties hinder our review.

John Crane Inc. v. Admiral Insurance Co., 391 Ill. App. 3d 693, 698 (2009). We are also within

our rights to dismiss an appeal for failure to provide a complete statement of facts. Burmac

Metal Finishing Co. v. West Bend Mutual Insurance Co., 356 Ill. App. 3d 471, 478 (2005).

Here, the medical malpractice case, which was conducted over numerous days, involved multiple

expert witnesses and technical subject matter. This was not a simple, straightforward case.

Indeed, our review of the record reveals that this court was not provided with reports of

proceedings from numerous days of the trial, including jury selection, which is relevant to our

decision. Plaintiff’s appendix further relied on the circuit court of Cook County’s general

statement of the contents of the record to create a table of contents. For example, it merely

identifies in which portion of the record a “hearing” occurs, but does not indicate which

witnesses testified that day. This general statement does not accurately identify the nature of the

proceedings below and does not assist us in our review of the voluminous record.

¶7      Despite the fact we lack an appropriate statement of facts, we decline to grant the

defendants’ motion. As noted, the record is not complete and thus the absence of any pertinent

portion of the record will be construed against the appellant. Foutch v. O’Bryant, 99 Ill. 2d 389,

392 (1984). We do, however, have enough of the trial record to render determinations on the

issues presented. Accordingly, we now turn to set forth those facts pertinent to this appeal. We



                                                -3-
1-19-0778


note that the omission of any facts one would expect to find in a review of a medical malpractice

action (e.g., voir dire, the testimony of plaintiff and his family members, and evidence regarding

the damages sustained) is due to plaintiff’s failure to provide us with a sufficient record.

¶8                                            Pretrial

¶9     The record demonstrates that this matter was contentiously litigated. The parties raised

numerous motions in limine prior to trial. Of those motions in limine, only two are pertinent to

this appeal. The first motion in limine in contention involved defendants’ request to bar Dr.

Hogarth, a pulmonologist and critical care expert, from rendering opinions as to the standard of

care as it applied to Dr. Thakadiyil, a family practice physician. After hearing lengthy argument

from counsel, the trial court granted the motion in limine and barred Dr. Hogarth from rendering

an opinion on Dr. Thakadiyil’s standard of care. The trial court, however, stated it would allow

Dr. Hogarth to testify about his familiarity and diagnosis of sepsis, that plaintiff had sepsis at

time of the office visit, that the incision and drainage procedure worsened plaintiff’s condition,

and that Dr. Thakadiyil’s treatment caused plaintiff’s injury. The trial court also granted

defendant’s motion in limine and did not allow personal practice testimony from any of the

witnesses on direct.

¶ 10                                            Trial

¶ 11   The matter then proceeded to a jury trial where the following evidence was adduced. On

July 8, 2010, at 11 a.m., plaintiff, a diabetic, was seen by Dr. Thakadiyil, a family practice

physician, at her office. Plaintiff’s chief complaint was a carbuncle (an infection of the hair

follicles) in his left armpit, body aches, and a general unwell feeling. Plaintiff’s vital signs were

taken by a medical assistant. He had a fever of 101.1, a heart rate of 112, a respiratory rate of 14,

and a blood pressure of 102/68. Dr. Thakadiyil then conducted an overall physical examination



                                                 -4-
1-19-0778


of plaintiff and discussed with plaintiff his medical history and current condition. Plaintiff’s

medical chart revealed a history of elevated heart rate with infection. After considering

plaintiff’s entire clinical presentation and medical history, Dr. Thakadiyil determined the best

course of action was to perform an incision and drainage on the carbuncle. With plaintiff’s

permission she made a small incision in the carbuncle with a scalpel, drained the carbuncle of

pus, took a culture of the infected area, and packed and dressed the wound. Dr. Thakadiyil wrote

plaintiff a prescription for Bactrim, an oral antibiotic, and instructed him to follow up with her in

48 hours.

¶ 12   After plaintiff left Dr. Thakadiyil’s office, he went to Walgreens to have the prescription

filled. Then, instead of waiting for the prescription at the pharmacy, plaintiff went to Burger

King for lunch. While at Burger King plaintiff vomited and began feeling more unwell. He then

went home.

¶ 13   At 2 p.m., plaintiff went to the emergency room at Riverside Medical Center. At that

time, plaintiff’s heart rate was 162 beats per minute, his blood pressure was 98/54, his respiratory

rate was 22, and he had a fever of 103.2 degrees. Plaintiff was experiencing nausea, vomiting,

headaches, and abdominal pain. Plaintiff was in septic shock and treated with intravenous fluids

and the antibiotic vancomycin. At 8 p.m., plaintiff’s condition worsened. Lab results revealed

that he was experiencing renal failure and he was put on vasopressors to maintain his blood

pressure. He was put on a ventilator at 10 p.m. and at 12 a.m. he began dialysis.

¶ 14   The following day, plaintiff was formally diagnosed with toxic shock syndrome. By 11

a.m., the oxygen saturation level in his feet was 12% and they appeared dusky in color and were

cold. That afternoon, plaintiff’s condition began to improve, however, his legs developed

gangrene and had to be amputated below the knee.



                                                -5-
1-19-0778


¶ 15                            Plaintiff’s Expert Witnesses

¶ 16   Regarding a family practice physician’s standard of care, plaintiff introduced the expert

testimony of Dr. Bernard Ewigman, a family practice physician. Upon his review of the medical

records and depositions in this case, Dr. Ewigman opined that Dr. Thakadiyil deviated from the

standard of care in two ways: (1) when she failed to diagnose plaintiff with sepsis and (2) when

she performed the incision and drainage procedure and sent plaintiff home instead of to the

emergency room. According to Dr. Ewigman, plaintiff’s presentation of symptoms at 11 a.m.

demonstrated that plaintiff was suffering from a systemic infection and should have raised

concerns in Dr. Thakadiyil that plaintiff had sepsis. Dr. Ewigman explained that, at the time Dr.

Thakadiyil treated plaintiff, the medical community was guided by the systemic inflammatory

response syndrome (SIRS) criteria to determine whether an individual had sepsis. The SIRS

criteria are as follows: (1) heart rate above 90 beats per minute; (2) respiratory rate above 20; (3)

temperature above 100.9; and (4) a white blood cell count. If two of the criteria are positive in

the presence of an infection or suspected infection, then a physician must investigate further to

rule out sepsis. Here, where plaintiff was a diabetic with a carbuncle and systemic issues, the

standard of care required that sepsis must be considered and ruled out.

¶ 17   On cross-examination, Dr. Ewigman testified that plaintiff was alert, oriented, had

normal respirations, and a systolic blood pressure above 90 when he was treated by Dr.

Thakadiyil. Dr. Ewigman further testified that plaintiff’s medical history demonstrated he had

previously exhibited at least two of the SIRS criteria in an outpatient setting on numerous

occasions but did not have sepsis. Dr. Ewigman also testified that sepsis is not common in the

outpatient setting.

¶ 18   Dr. Douglas Kyle Hogarth, a board-certified pulmonologist and critical care specialist,



                                                -6-
1-19-0778


testified as plaintiff’s expert regarding causation. As a critical care specialist, Dr. Hogarth

testified he treated thousands of sepsis patients. Based on his education, training, and experience

as well as the medical records, depositions, and medical literature, Dr. Hogarth opined that

plaintiff was septic when he was seen by Dr. Thakadiyil and the incision and drainage she

performed worsened plaintiff’s condition by releasing bacteria and products into his blood

stream ultimately caused him injury. Dr. Hogarth based his opinion that plaintiff had sepsis

when seen by Dr. Thakadiyil on the fact that plaintiff met two of the SIRS criteria (fever and

heart rate) and had an infection (the carbuncle).

¶ 19   Dr. Hogarth further opined that if plaintiff had received intravenous fluids and antibiotics

prior to the incision and drainage procedure being performed, he would not have developed this

course of septic shock and toxic shock. Dr. Hogarth explained that if plaintiff had not developed

septic shock, he would not have had bilateral amputations.

¶ 20   On cross-examination, Dr. Hogarth testified that he does not perform incision and

drainage procedures. Dr. Hogarth also acknowledged that the carbuncle was present for five to

seven days prior to seeing Dr. Thakadiyil. Dr. Hogarth opined that if plaintiff had been seen by a

physician before sepsis onset, the injury potentially would not have occurred.

¶ 21   Dr. Paul Collier, a board-certified vascular surgeon, testified as one of plaintiff’s retained

experts. Based on plaintiff’s medical records and the other documents in this case, Dr. Collier

opined to a reasonable degree of medical certainty that plaintiff did not have any significant

vascular disease prior to July 8, 2010. In rendering this opinion, Dr. Collier did take into account

the fact that plaintiff was a 31-year-old smoker with a four-year history of diabetes.

¶ 22   Dr. Collier further opined that plaintiff lost his legs because he had a profound state of

shock and had prolonged treatment with vasopressors, drugs that constrict blood vessels thereby



                                                 -7-
1-19-0778


reducing the amount of blood to the extremities. Dr. Collier explained that this restriction of

blood flow to the extremities led plaintiff to develop blood clots and ultimately develop gangrene

in both legs. According to Dr. Collier, had plaintiff not gone into shock and been placed on

vasopressors he would not have lost his legs.

¶ 23   Dr. Anita Thakadiyil testified as an adverse witness that she has been a board-certified

family medicine physician since 2006. The first and only time she treated plaintiff was on July

8, 2010. On that day, plaintiff presented with a .5 cm carbuncle, a soft tissue infection of hair

follicles, body aches, and a general unwell feeling. Her observations of plaintiff revealed the

plaintiff was alert, oriented, and, while his heart rate was elevated, he had regular vital signs. Dr.

Thakadiyil also reviewed plaintiff’s medical history and noted that he was a diabetic. As a

diabetic, plaintiff was more at risk for severe infections. Dr. Thakadiyil performed an incision

and drainage procedure on plaintiff. This involved a superficial incision into the carbuncle,

excising the pus, and then packing and dressing the wound with gauze. Dr. Thakadiyil also took

a culture of the carbuncle which was submitted to a lab for further testing. At no point did Dr.

Thakadiyil suspect sepsis.

¶ 24   Dr. Thakadiyil further testified that while plaintiff met some of the SIRS criteria on July

8, 2010, this criteria consists of “general variables” for sepsis and does not account for a patient’s

history and physical presentation. Dr. Thakadiyil testified she ruled out sepsis based on his

history, physical presentation, and vital signs. Had she suspected sepsis she would have sent

plaintiff to the emergency room.

¶ 25   On cross-examination, Dr. Thakadiyil testified that most patients with the flu meet the

SIRS criteria, as well as those with skin infections and strep throat. These patients make up 80-

90 percent of her practice. She does not send them all to the emergency room.



                                                -8-
1-19-0778


¶ 26   Patrick Schlievert, Ph.D., testified as plaintiff’s expert in microbiology and immunology.

Schlievert testified that he is the world expert on toxic shock syndrome and has authored 450

articles on the subject. Schlievert opined to a reasonable degree of microbiology certainty that

when plaintiff’s carbuncle (a typically low-oxygen environment) was opened and exposed to

oxygen the toxin production rapidly increased causing plaintiff’s toxic shock syndrome.

Pursuant to his calculations, Schlievert opined to a reasonable degree of microbiology certainty

that plaintiff had a deadly dose of toxins in his blood stream between 11:20 a.m. and 2 p.m. on

July 8, 2010.

¶ 27   On cross-examination, Schlievert testified that it is unknown if hemoglobin has an effect

on toxin production. According to Schlievert, if the particular toxin that was in plaintiff’s blood

is exposed to hemoglobin it “may be” able to multiply. Schlievert further acknowledged that

while, in his opinion, plaintiff had 20,000 times the lethal dose of toxin in his blood stream at 2

p.m., plaintiff was still alert, oriented, talking, and had a normal blood pressure.

¶ 28                              Defendants’ Expert Witnesses

¶ 29   Dr. Thakadiyil testified again during her case-in-chief regarding her treatment of plaintiff

and her opinion that she followed the standard of care of a reasonably well-trained family

medicine physician. On July 8, 2010, plaintiff had been a patient of Advocate Medical, however,

he had not been seen by her previously. Plaintiff’s chief complaint was that he had tender

nodules in the left axilla that had previously drained pus. Dr. Thakadiyil inquired whether

plaintiff had experienced any chest pain, shortness of breath, pain in his joints, or headache.

Plaintiff responded he had not. Dr. Thakadiyil then conducted a physical examination of

plaintiff, finding two cyst-like nodules side-by-side in his left underarm. Based on the responses

to his inquiries and her physical examination, Dr. Thakadiyil diagnosed plaintiff with a carbuncle



                                                 -9-
1-19-0778


and uncontrolled diabetes. Plaintiff recommended that the best treatment was for him to have the

carbuncle drained. Draining the carbuncle would get rid of the source of the infection. Plaintiff

agreed. Dr. Thakadiyil cleaned the carbuncle with an alcohol swab, made a vertical incision with

a scalpel, drained the pus, put packing in, took a swab of the area, and placed a dressing on the

wound. She then provided plaintiff with a prescription for Bactrim, an oral antibiotic.

¶ 30   Dr. Marc Dorfman, a board-certified emergency medicine physician, testified as

defendants’ retained expert. Based on his review of the records in this case as well as his

knowledge, training, and experience, Dr. Dorfman testified that Dr. Thakadiyil’s care was

appropriate and did not cause plaintiff’s injury. According to Dr. Dorfman, had plaintiff been

seen in an emergency room setting with the same vital signs, fever, and complaint of a carbuncle

at 11 a.m. on July 8, 2010, the treatment would have been the same as the treatment Dr.

Thakadiyil provided. No intravenous fluids or antibiotics would have been administered to

plaintiff and he would have been discharged with a prescription for an antibiotic. Dr. Dorfman

further testified that if plaintiff had come into the emergency room with a diagnosis of sepsis his

treatment would have been the same. Dr. Dorfman also testified that the hypothetical

administration of intravenous fluids and antibiotics at 11 a.m. would not have changed the

outcome in this case because plaintiff received such fluids and antibiotics within three hours.

¶ 31   On cross-examination, Dr. Dorfman admitted that plaintiff had two out of the four SIRS

criteria and an infection. Dr. Dorfman explained, however, that there was a question if plaintiff

had sepsis at 11 a.m. because there was no direct explanation for the cause of his fever; the fever

could have been caused by his elevated heart rate or by the infection. Dr. Dorfman further

explained that he based his opinion that plaintiff did not have sepsis when seen by Dr. Thakadiyil

on the fact that plaintiff was able to walk into the office, leave the office, and go to Burger King



                                               - 10 -
1-19-0778


thereafter as well as the fact that Dr. Thakadiyil found the source of the infection.

¶ 32   Dr. William Schwer, a board-certified family practice physician, testified regarding Dr.

Thakadiyil’s standard of care. According to Dr. Schwer, based on his review of the records in

this case, along with his knowledge and experience as a family practice physician, Dr.

Thakadiyil met the standard of care in her diagnosis and treatment of plaintiff. Dr. Schwer

testified that it is very common for family practice physicians to see patients with elevated heart

rates and fevers in the office setting. Dr. Schwer also opined that plaintiff did not have bacteria

in his blood at 11 a.m. because he did not look toxic, had a low-grade fever, and his vital signs

were stable.

¶ 33   Dr. Schwer further opined that Dr. Thakadiyil did not need to include sepsis in her

differential diagnosis of plaintiff based on his overall clinical presentation and medical history.

Dr. Thakadiyil’s treatment of plaintiff was proper and she had no reason to send plaintiff to the

emergency room. The standard of care also did not require Dr. Thakadiyil to administer

intravenous fluids and antibiotics prior to the incision and drainage procedure.

¶ 34   On cross-examination, Dr. Schwer defined sepsis as the presentation of a significant

fever, neurological changes, confusion, fatigue, rapid heart rate, and low blood pressure. Dr.

Schwer also explained that the SIRS criteria were for screening patients who might be at a higher

risk for sepsis, not diagnosing sepsis.

¶ 35   Dr. Fred Zar, a physician board-certified in infectious disease and internal medicine,

testified as follows. Dr. Zar opined that when Dr. Thakadiyil treated plaintiff he had a localized

infection and did not have sepsis. Dr. Zar based this opinion in part on plaintiff’s normal blood

glucose reading that morning. In people with diabetes, blood sugar increases when hormones are

released to fight infection. Plaintiff had normal blood pressure and his medical history



                                                - 11 -
1-19-0778


demonstrated that when he had infections in the past his heart rate was a similar rate. This

opinion was further based on the fact that plaintiff did not demonstrate abdominal pain,

headache, chills, or vomiting at the time of the office visit. Had plaintiff exhibited such

symptoms it would have indicated that bacteria had entered his blood stream.

¶ 36   Dr. Zar further explained that the SIRS criteria is not a diagnosis for sepsis, it is a

research definition that was developed to see if, by just looking at vital signs, a physician would

be able to predict who would have a serious infection. In the early 2000s, a study demonstrated

that the SIRS criteria were of no benefit. Thereafter, the SIRS criteria turned out not to be

reliable, so societies began abandoning its use.

¶ 37   Dr. Zar further opined regarding the incision and drainage procedure. According to Dr.

Zar, the incision and drainage procedure is very common, and he had even performed one on his

daughter when her belly button piercing had become infected. 2 The purpose of the incision and

drainage procedure is to control the source of infection. By draining the area, one is able to

remove most of the bacteria but not all. Antibiotics are then prescribed to treat the remaining

infection and kill the bacteria. Incision and drainage procedures are performed on patients with

sepsis. Dr. Zar opined that the incision and drainage procedure performed by Dr. Thakadiyil did

not cause bacteria and toxins to enter plaintiff’s system.

¶ 38   Dr. Zar further opined that the administration of intravenous fluids and antibiotics prior to

the procedure would not have changed anything. This is because plaintiff’s blood pressure was

normal during the office visit and when he was seen in the emergency room. As such, his blood

pressure demonstrated that he was not missing any fluids.

¶ 39   Dr. Zar also explained that he is a hospitalist, a physician who determines who to admit



       2
           Plaintiff’s counsel did not object to this testimony.
                                                 - 12 -
1-19-0778


to the hospital from the emergency room. Dr. Zar opined that had he seen plaintiff in his

capacity as a hospitalist at 11 a.m. on July 8, 2010, he would have examined him, realized the

infection was localized, had the incision and drainage performed, prescribed an oral antibiotic

and sent him home. As an infectious disease doctor, he would have treated plaintiff in the same

manner.

¶ 40   Dr. Zar also disagreed with Schlievert’s opinion that the incision and drainage procedure

caused the toxin to multiply. Dr. Zar explained that millions of incision and drainage procedures

are performed every year and therefore, if it were true that toxins so multiplied, physicians

should be seeing hundreds of cases of toxic shock syndrome. In reality, toxic shock syndrome is

very rare and there are less than 1000 cases a year. Dr. Zar further disagreed with Schilevert’s

opinion that plaintiff had a deadly amount of toxin in his blood stream before he arrived at the

emergency room. Dr. Zar explained that plaintiff’s blood pressure was within the normal range

when he arrived at the emergency room and therefore he was not in shock and his blood pressure

remained in the normal range for several hours thereafter.

¶ 41   Lastly, Dr. Zar offered his own opinion as to how plaintiff’s toxic shock syndrome

developed. According to Dr. Zar, plaintiff was administered vancomycin in the emergency

room. Vancomycin is an antibiotic that kills staph bacteria by effectively “poking holes” into

the bacteria but doing so releases the toxin if the toxin is present. Since the toxin was present in

his blood, it was the antibiotic that caused the release of the toxin, not the incision and drainage

procedure. When it was suspected that plaintiff had toxic shock syndrome, his treating

physicians changed the antibiotic from vancomycin to clindamycin. Clindamycin kills the

bacteria differently and does not cause the release of toxins as the bacteria dies.




                                                - 13 -
1-19-0778


¶ 42                               Closing Arguments and Verdict

¶ 43    In closing, plaintiff’s counsel argued that the standard of care required Dr. Thakadiyil to

follow a strict definition of sepsis, two SIRS criteria and infection, which plaintiff clearly met

when at the office visit. Counsel asserted that Dr. Thakadiyil failed to follow this standard of

care where she did not even consider sepsis in her diagnosis. Counsel further maintained that

Dr. Thakadiyil was additionally negligent when she performed the incision and drainage,

spreading the bacteria and toxins throughout plaintiff’s body. Thus, but for these negligent

actions, plaintiff would not have suffered the bilateral amputation.

¶ 44    In response, defense counsel argued that the evidence demonstrated the diagnosis of

sepsis was not a “cookbook definition” a physician was required to follow. Instead, clinical

judgment and medical history was a significant part of diagnosing plaintiff. Here, Dr. Thakadiyil

used her clinical judgment and based on plaintiff’s medical history, his vital signs at the time of

the office visit, and his overall appearance and demeanor, she believed the infection was

localized to the carbuncle and treated it as such. Accordingly, Dr. Thakadiyil acted within the

standard of care of a reasonably well-trained family medicine physician and did not cause

plaintiff’s ultimate injury.

¶ 45    After being instructed, the jury deliberated and ultimately found in favor of defendants.

The jury further found that the sole proximate cause of plaintiff’s injury was something other

than the conduct of defendants.

¶ 46                                   Motion for a New Trial

¶ 47    Plaintiff thereafter moved for a new trial due to what he believed were the trial court’s

numerous errors. Specifically, plaintiff argued, in pertinent part, that the trial court allowed a

biased juror to remain on the jury, the trial court erred in barring Dr. Hogarth from offering



                                                - 14 -
1-19-0778


standard of care opinions against Dr. Thakadiyil, Dr. Zar’s undisclosed testimony about incising

and draining an area near his daughter’s bellybutton was a highly prejudicial Illinois Supreme

Court Rule 213 (eff. Jan. 1, 2007) violation, and that defense counsel made improper, prejudicial

statements during closing argument.

¶ 48    The trial court denied plaintiff’s motion. In so ruling, the trial court first addressed

plaintiff’s contention that it erred when it allowed juror Glascott to continue to serve as a juror

when, in the middle of the trial, he self-reported that his private investment firm was responsible

for investing the funds of the “Advocate endowment.” In finding no error occurred, the trial

court reiterated that it found juror Glascott was not biased and that “if there were any type of

business relationship with the defendant, it was extremely attenuated.” According to the trial

court, “After extensively questioning the juror, the court believed that any relationship was

remotely attenuated. It was the court’s impression that the relationship was so insignificant to

this juror that he didn’t even recall it at the time of voir dire[.]” The court noted it closely

scrutinized juror Glascott’s demeanor and he was questioned by the court and counsel. The court

found he was “clearly credible when he responded that he would be truthful, fair and unbiased.”

The court further explained its determination:

        “It’s the court’s impression that [juror Glascott] was embarrassed that he forgot to

        volunteer the information during voir dire because the information was so insignificant to

        Mr. Glasscott [sic] that he did not think to do so as he did not recall it then. It was

        apparent that he did not know which Advocate entity was involved with the endowment

        or exactly which fiduciary responsibilities he might have had. Whatever they were, they

        were extremely attenuated to the point they were insignificant to the juror. Moreover, his

        compensation was not impacted in any way by the case or defendants.”



                                                 - 15 -
1-19-0778


¶ 49   The trial court next addressed plaintiff’s contention that it erred in barring Dr. Hogarth

from offering standard of care opinions against Dr. Thakadiyil. The court reaffirmed its prior

ruling explaining, “Dr. Hogarth, a pulmonary and critical care physician, was appropriately

barred from offering standard of care opinions against Defendant Dr. Thakadiyil, a generalist

trained in family medicine who had no training or certifications as a pulmonary or critical care

physician.” The court indicated it had reviewed Dr. Hogarth’s deposition testimony and

disclosures and found “it was apparent Dr. Hogarth had never disclosed that he was offering his

opinion from a family practice physician’s perspective and level of proficiency.” Accordingly,

in the absence of any Rule 213 disclosure that the standard of care was the same for a generalist

trained in family medicine and a pulmonary and critical care physician, the trial court granted the

motion in limine. The trial court further emphasized that “Dr. Hogarth never specifically

disclosed or previously testified that the standard of care was the same for both specialties for the

procedure at issue.” In addition, the court found that, “Dr. Hogarth represented that he does not

practice as a primary care physician and did not consider himself to be one.”

¶ 50   The trial court further observed that plaintiff “competently presented similar testimony

from Dr. Ewigman – an expert who had the same board certification and area of expertise as

Dr. Thakadiyil.” Dr. Ewigman testified extensively as to the standard of care including

testimony regarding the proper timing and management of an incision and drainage in a patient

who presented with plaintiff’s signs and symptoms. The court then found that, given the wide

degree of latitude it gave to Dr. Ewigman and Schlievert during their testimonies, any additional

testimony from Dr. Hogarth would have been merely cumulative.

¶ 51   Regarding Dr. Zar’s undisclosed testimony about an incision and drainage he performed

on his daughter, the trial court first observed that there was no objection made to the testimony



                                               - 16 -
1-19-0778


the first time it was volunteered. Because plaintiff had no objection at the time the testimony

was initially rendered, the trial court had no opportunity to rule on it the first time it was made

and found the objection to be forfeited. The trial court further noted that this anecdote was “not

a new opinion pertaining to the care and treatment of the plaintiff.” The trial court also

acknowledged that when Dr. Zar again raised this anecdote on redirect, plaintiff objected to the

testimony and the court sustained the objection. The trial court observed that it had provided

“clear instructions to the jury on objections [that] were made even before opening statements

began” and, “[i]n the court’s opinion, this jury understood its obligation to disregard the

questions and responses to any of the objections that were sustained, including the belly button

ring anecdote.”

¶ 52   Lastly, the trial court addressed the propriety of defense counsel’s comments during

closing argument. Plaintiff complained that defense counsel violated the “golden rule” when she

“essentially told the jury to place themselves in the position of Dr. Thakadiyil” and misstated the

evidence when she indicated that it was “unrefuted” that the SIRS criteria were abandoned in the

early 2000s. Ultimately, the trial court found that no prejudice resulted from defense counsel’s

“golden rule” statement where the objection was sustained, thus curing any prejudice. The court

further found that the prejudice was similarly cured from its numerous admonishments

throughout the trial, and during counsel’s argument, that the arguments of the attorneys are not

evidence. According to the trial court, the jury was attentive and well instructed on the purpose

of closing arguments. This appeal followed.

¶ 53                                        ANALYSIS

¶ 54   Plaintiff now appeals arguing the trial court committed numerous errors including: (1)

failing to dismiss a juror for cause; (2) granting a motion in limine preventing one of his experts



                                                - 17 -
1-19-0778


from testifying as to Dr. Thakadiyil’s standard of care; and (3) allowing defendant’s expert to

testify about his personal practices despite a motion in limine prohibiting such testimony. In his

fourth argument, asserts that he was prejudiced by certain statements made by defense counsel

during closing argument. We address each issue in turn.

¶ 55                                           Juror Bias

¶ 56   Plaintiff’s first contention on appeal is that juror Glascott’s relationship with defendant

Advocate Medical was so prejudicial to him as to warrant a new trial. He claims that the trial

court’s finding that no fiduciary duty existed between juror Glascott and defendant Advocate

Medical was incorrect as a matter of law. He further asserts that the trial court’s ultimate

determination that juror Glascott was not biased was against the manifest weight of the evidence

where juror Glascott represented he had a direct relationship with defendant Advocate Medical.

¶ 57   Plaintiff directs us to the case of People v. Cole, 54 Ill. 2d 401 (1973), as being

instructive on this issue. In Cole, our supreme court stated that “there are certain relationships

which may exist between a juror and a party to the litigation which are so direct that a juror

possessing the same will be presumed to be biased and therefore disqualified.” Id. at 413.

However, “[b]eyond these situations which raise a presumption of partiality,” impartiality is not

a technical concept but, rather, it is a state of mind. Id. More specifically, a person is not

competent to sit as a juror if his or her state of mind is such that with him or her as a member of

the jury, a party will not receive a fair and impartial trial. Id. In addition, the burden of

demonstrating that a juror is partial rests on the party challenging the juror and more than a mere

suspicion of bias must be established. Davis v. International Harvester, Co., 167 Ill. App. 3d

814, 821 (1988).

¶ 58   Looking first at whether there was a presumption of bias based on plaintiff’s assertion



                                                - 18 -
1-19-0778


that juror Glascott had a fiduciary relationship with defendant Advocate Medical, we conclude

that plaintiff has failed to meet his burden. The record reveals that, after plaintiff had rested and

while defendants were presenting their case-in-chief, juror Glascott self-reported to the court as

follows: “Although I don’t believe it would bias me, I thought I should disclose that my firm has

a business relationship with Advocate. I apologize. I did not realize or think of this until last

night.” Plaintiff moved to strike juror Glascott for cause. During voir dire Juror Glascott had

identified himself as the chief information officer of a private investment firm. The trial court

then conducted a hearing outside the presence of the jury and questioned juror Glascott regarding

his relationship with defendant Advocate Medical.

¶ 59   According to juror Glascott, in his role as chief information officer, he oversees all the

new investments that his company makes, which would include the money the Advocate

endowment invests. In exchange, his company receives an asset management fee on the assets

under management. While he receives a salary, his bonus is tied to the growth of the

investments and whether he invests his own money as well. When directly asked, “if the

defendant wins or loses in the case, is your financial compensation affected in any way by the

verdict,” juror Glascott responded, “No.”

¶ 60   Juror Glascott further informed the court that the Advocate endowment is a limited

partner. Juror Glascott explained that “in a private equity fund, you have a general partner and a

series of limited partners, and I said the 50 investors, or whatever the number, they’re one of the

investors” and his company is the general partner. According to juror Glascott, he has a

fiduciary duty as a general partner and to the Advocate endowment, but he does not have a

fiduciary duty to either of the defendants.

¶ 61   When asked why he waited to so inform the court, juror Glascott replied that he “just



                                                - 19 -
1-19-0778


didn’t realize” his business relationship with an Advocate entity during jury selection. Juror

Glascott noted that there was no specific question during voir dire regarding whether he had a

business relationship with Advocate Medical. It was for this reason that he did not make the

connection. Regarding the nature of his firm’s relationship with defendant, juror Glascott

explained:

               “So their hospital endowment invests in one of our -- we’re a private equity

       company that raises funds to invest in real estate. They’re one of our limited partners that

       invests through one of our funds. So they’re 1 of 50 investors in one of our funds. I

       don’t know if that’s the right number, but they’re one of our investors.” Juror Glascott

       further explained that “the endowment raises money for the growth and expansion of the

       hospital system overall. So they have a pool of money that they invest to grow the

       hospital system.”

The trial court then asked juror Glascott if his relationship with the hospital endowment “in any

way color[s] the view that you have of the evidence,” to which juror Glascott replied, “No.”

Juror Glascott further stated he could stay neutral and unbiased to both parties.

¶ 62   Juror Glascott clarified that he does not have a business relationship with Advocate

Medical, but with the “Advocate Health Care system endowment.” It was juror Glascott’s

understanding that the endowment is separate and apart from Advocate Medical and has no

relationship with Dr. Thakadiyil. Juror Glascott further addressed the court’s inquiries into

whether the endowment pays either of the defendants. Juror Glascott acknowledged that he was

not sure where the funds from the endowment are applied, but that he believes the endowment’s

purpose is to grow hospitals by “build[ing] buildings, that type of thing.” Defendants’ counsel

then represented that the salaries and compensation for Advocate Medical comes specifically



                                               - 20 -
1-19-0778


from Advocate Medical operations, not from the endowment. She further indicated that this

information could be found in the physicians’ employment contracts.

¶ 63    Based on this record, we conclude that plaintiff has failed to demonstrate juror Glascott’s

relationship with defendant Advocate Medical rises to the level of presumed bias. No evidence

was presented to the trial court regarding the relationship between defendant Advocate Medical

and the Advocate endowment. Juror Glascott himself did not know the nature and extent of the

relationship. It was his understanding, however, that he would not be affected financially by the

result of this lawsuit. In addition, defense counsel represented that the salaries and compensation

for Advocate Medical came from Advocate Medical operations not from the endowment. She

further indicated that this information could be found in the physicians’ employment contracts.

In sum, the evidence was insufficient to demonstrate any express fiduciary relationship between

juror Glascott and defendant Advocate Medical.

¶ 64    Plaintiff argues that City of Naperville v. Wherle, 340 Ill. 579 (1930), Cole, and Marcin v.

Kipfer, 117 Ill. App. 3d 1065 (1983), compel a different result. These cases, however, are

factually inapposite as they demonstrate there was a direct relationship between the juror and one

of the parties to the litigation.

¶ 65    We next turn to consider whether the trial court abused its discretion when it denied

plaintiff’s motion to excuse juror Glascott for cause. The trial court denied the motion asserting

the following:

        “This ruling is based just really completely on the demeanor of the juror and what he

        says. When he says that he does not believe that he would be biassed [sic], he was pretty

        adamant that he could be fair all the way through. It just seemed to me that in an

        abundance of caution, he decided to disclose this information ***.



                                               - 21 -
1-19-0778


               I find that he has not – there is no direct[] fiduciary duty between this juror and

       either of the defendants in this case. He’s not someone who is responsible for Advocate

       or managing the money. Advocate is not responsible for him in any way. So he didn’t

       even know about this at all, and it really is not something that he believes would even

       factor into his decision.

               So in really scrutinizing this juror, this is the reason why I had him come back

       here so that I could really take a good look at him. If I thought that he couldn’t be fair or

       that there was a risk with his demeanor that he couldn’t be fair, I would have excused him

       right away, but I find that he could be fair and that he would be fair and will be fair.”

¶ 66   Based on this record, we cannot say that the trial court abused its discretion when it

denied plaintiff’s motion to remove juror Glascott for cause. Pursuant to Cole, the trial court was

to first consider whether a direct relationship existed between the juror and a party to the

litigation creating a presumption of bias. See Cole, 54 Ill. 2d at 413. Second, if no presumed

bias existed, then the trial court was to examine the juror’s state of mind. See id. As previously

discussed, the trial court correctly found that plaintiff presented no evidence of a direct

relationship between defendant Advocate Medical and the Advocate endowment. The trial court

then went on to examine juror Glascott’s state of mind and found him to be unbiased. The trial

court was clear in its order that it based this determination on juror Glascott’s demeanor, and it is

well-established that the trial court is in a superior position from which to judge the juror’s

candor. See Jones v. Rockford Memorial Hospital, 316 Ill. App. 3d 124, 129 (2000) (The trial

court is in a superior position to observe the demeanor of a juror and judge his or her credibility).

A trial court’s decision whether to discharge a juror during trial is within the sound discretion of

the trial court and based on the record before us we see no reason to disturb the trial court’s



                                                - 22 -
1-19-0778


judgment in this instance. See Addis v. Exelon Generation Co., LLC, 378 Ill. App. 3d 781, 791

(2007). Accordingly, we conclude that no error occurred regarding the issue of juror bias.

¶ 67                                     Motion in Limine

¶ 68   Plaintiff next contends that the trial court committed reversible error in barring his expert,

Dr. Hogarth, from testifying to the standard of care for diagnosing sepsis because he was not a

member of the same medical specialty as Dr. Thakadiyil. In response, defendants assert that the

trial court’s decision was proper where Dr. Hogarth testified at his discovery deposition that he

was offering standard of care opinions from the perspective of a critical care specialist and

pulmonary physician, not as an internal medicine or family practice physician. In the alternative,

defendants argue that plaintiff’s alleged error was harmless where the trial court, in its discretion,

barred Dr. Hogarth’s standard of care testimony as cumulative.

¶ 69   An expert witness is a person who, because of education, training, or experience,

possesses specialized knowledge beyond the ordinary understanding of the jury. Hubbard v.

Sherman Hospital, 292 Ill. App. 3d 148, 153 (1997). In medical malpractice cases, “[i]t must be

established that the expert is a licensed member of the school of medicine about which he

proposes to express an opinion [citation] and the expert witness must show that he is familiar

with the methods, procedures, and treatments ordinarily observed by other physicians, in either

the defendant physician’s community or a similar community.” Purtill v. Hess, 111 Ill. 2d 229,

243 (1986); see also Gill v. Foster, 157 Ill. 2d 304, 316 (1993). Whether the plaintiff’s medical

“expert is qualified to testify is not dependent on whether he is a member of the same specialty

or subspecialty as the defendant, but, rather, whether the allegations of negligence concern

matters within his knowledge and observation.” Jones v. O’Young, 154 Ill. 2d 39, 43 (1992).

¶ 70   While our courts have stated that the foundational requirements of an expert’s



                                                - 23 -
1-19-0778


qualifications are reviewed as a matter of law de novo (see Roach v. Union Pacific R.R., 2014 IL

App (1st) 132015, ¶ 51; McWilliams v. Dettore, 387 Ill. App. 3d 833, 844 (2009)), it has also

been said that a trial court’s determination regarding whether someone is qualified to testify as a

medical expert is ultimately reviewed for an abuse of discretion (see Gill, 157 Ill. 2d at 317;

Ayala v. Murad, 367 Ill. App. 3d 591, 597 (2006)). An abuse of discretion occurs only when the

trial court’s ruling is arbitrary, fanciful, unreasonable, or when no reasonable person would adopt

the trial court’s view. Kunz v. Little Co. of Mary Hospital & Health Care Centers, 373 Ill. App.

3d 615, 624 (2007). In determining whether there has been an abuse of discretion, the appellate

court does not substitute its own judgment for that of the trial court, or even determine whether

the trial court exercised its discretion wisely. Roach, 2014 IL App (1st) 132015, ¶¶ 19-20. This

same deferential standard also applies to a trial court’s decision on a motion in limine. Maggi v.

RAS Development, Inc., 2011 IL App (1st) 091955, ¶ 61.

¶ 71   The outcome of this case, however, is the same regardless of the standard of review

employed. Here, the trial court barred Dr. Hogarth from testifying regarding Dr. Thakadiyil’s

standard of care when ruling on a motion in limine. Such a motion seeks a preliminary

evidentiary ruling for purposes of the trial. See Cannon v. William Chevrolet/Geo, Inc., 341 Ill.

App. 3d 674, 681 (2003) (“Motions in limine are not designed to obtain rulings on dispositive

matters but, rather, are designed to obtain rulings on evidentiary matters outside the presence of

the jury.” (Emphasis in original.)). Erroneous evidentiary rulings are only a basis for reversal if

the error was “substantially prejudicial and affected the outcome of trial.” (Internal quotation

marks omitted.) Holland v. Schwan’s Home Service, Inc., 2013 IL App (5th) 110560, ¶ 192. We

will not reverse if it is apparent that “no harm has been done.” Jackson v. Pellerano, 210 Ill.

App. 3d 464, 471 (1991). Importantly, “[w]hen erroneously admitted evidence is cumulative and



                                               - 24 -
1-19-0778


does not otherwise prejudice the objecting party, error in its admission is harmless.” Greaney v.

Industrial Comm’n, 358 Ill. App. 3d 1002, 1013 (2005). “The burden rests with the party

seeking reversal to establish prejudice.” Watkins v. American Service Insurance Co., 260 Ill.

App. 3d 1054, 1065 (1994).

¶ 72    In this case, any error in barring Dr. Hogarth’s testimony on Dr. Thakadiyil’s standard of

care was harmless. See Hazelwood v. Illinois Central Gulf R.R., 114 Ill. App. 3d 703, 708

(1983) (finding that evidence that is merely cumulative was harmless error); People v. Patterson,

217 Ill. 2d 407, 428 (2005). Dr. Hogarth presented expert testimony regarding causation. Dr.

Hogarth specifically opined that the incision and drainage performed by Dr. Thakadiyil

worsened plaintiff’s sepsis and caused plaintiff to go into septic shock that resulted in the loss of

his legs. Dr. Hogarth further opined that when Dr. Thakadiyil treated plaintiff he had sepsis and

that if plaintiff had received intravenous fluids before the incision and drainage procedure was

performed plaintiff’s injury would never have occurred. While Dr. Hogarth was barred from

opining as to Dr. Thakadiyil’s standard of care for treating sepsis, Dr. Ewigman, a family

medicine physician, testified extensively as to Dr. Thakadiyil’s standard of care, including

testimony regarding the proper timing and management of an incision and drainage in a patient

who presented with plaintiff’s signs and symptoms. The jury was thus presented with competent

testimony supporting plaintiff’s theory of negligence and that Dr. Thakadiyil’s failure to

diagnose sepsis, failure to properly treat plaintiff, and her failure to send plaintiff directly to the

emergency room, caused his injury. See Gulino v. Zurawski, 2015 IL App (1st) 131587, ¶ 84.

Considering the testimony presented at trial, Dr. Hogarth’s standard of care testimony was

merely cumulative and, as such, it did not amount to reversible error. See Jefferson v. Mercy

Hospital & Medical Center, 2018 IL App (1st) 162219, ¶ 39 (a physician’s testimony, whether



                                                 - 25 -
1-19-0778


admitted erroneously or not, was cumulative of the evidence at trial and could not have affected

its outcome); see also Steele v. Provena Hospitals, 2013 IL App (3d) 110374, ¶ 77 (the trial court

may exercise its discretion to limit the number of expert witnesses a party may present).

¶ 73                                    Dr. Zar’s Commentary

¶ 74   Plaintiff next asserts that he was denied a fair trial where Dr. Zar supported his causation

opinion by testifying to a specific incision and drainage he had performed on his own daughter.

Plaintiff maintains that this testimony was unfairly prejudicial where it was not previously

disclosed pursuant to Rule 213 and testimony regarding an expert’s personal practices had been

barred by a motion in limine. In response, defendants maintain that Dr. Zar did not testify that

this incident formed the basis of his opinion that the incision and drainage at issue did not cause

toxic shock. Defendants further observe that plaintiff did not object to Dr. Zar’s earlier reference

in his trial testimony to performing an incision and drainage on his daughter.

¶ 75   We review the trial court’s admission of evidence for an abuse of discretion. Jefferson,

2018 IL App (1st) 162219, ¶ 39. An abuse of discretion occurs only when the trial court’s ruling

is arbitrary, fanciful, unreasonable, or when no reasonable person would adopt the trial court’s

view. Kunz, 373 Ill. App. 3d at 624.

¶ 76   The record reflects that during cross-examination and numerous recross-examinations,

plaintiff’s counsel did not question Dr. Zar about the incision and drainage he performed on his

daughter. On one redirect, which is pertinent to this appeal, in response to a question regarding

whether he ever considers that toxic shock syndrome could develop from performing an incision

and drainage procedure, Dr. Zar discussed the anecdote. Dr. Zar stated that the possibility of

toxic shock syndrome was never on his mind and explained that he even performed an incision

and drainage on his daughter’s belly button after it had become infected without such a thought.



                                               - 26 -
1-19-0778


Dr. Zar went on to briefly explain that the incision and drainage he performed on his daughter,

who had a fast pulse and a fever, was routine and he did not send her to the emergency room or

administer intravenous fluids or antibiotics prior to the procedure. Plaintiff’s counsel objected to

this testimony without stating a basis for his objection. The trial court sustained plaintiff’s

counsel’s objection and Dr. Zar’s testimony concluded immediately thereafter. Plaintiff’s

counsel did not move to strike Dr. Zar’s response.

¶ 77   We agree with the trial court’s determination that plaintiff forfeited this issue by not

objecting to the content of this testimony the first time it was raised on direct examination of Dr.

Zar. A denial of a motion in limine does not preserve an objection to disputed evidence later

introduced at trial. Brown v. Baker, 284 Ill. App. 3d 401, 406 (1996). When a motion in limine

is denied, a contemporaneous objection to the evidence at the time it is offered is required to

preserve the issue for review. Id. Absent the requisite objection, the right to raise the issue on

appeal is forfeited. Roach, 2014 IL App (1st) 132015, ¶ 28. The same principle rings true for a

party’s failure to raise an objection to a Rule 213 violation. See Stapleton ex rel. Clark v. Moore,

403 Ill. App. 3d 147, 156 (2010). In this instance, because plaintiff failed to object to Dr. Zar’s

initial testimony regarding the belly button anecdote, we find this issue to be forfeited.

¶ 78   We further observe that Dr. Zar initially testified about the incision and drainage he

performed on his daughter on direct examination, accordingly plaintiff’s argument that he did not

have an opportunity to cross-examine Dr. Zar is incorrect. In addition, we note that plaintiff’s

objection to Dr. Zar’s testimony on redirect was sustained and that, when sustained, an objection

cures any prejudicial impact from the testimony. Clayton v. County of Cook, 346 Ill. App. 3d

367, 383 (2003). Accordingly, even if we were to consider this issue, no prejudice resulted from

Dr. Zar’s testimony.



                                                - 27 -
1-19-0778


¶ 79                                       Closing Argument

¶ 80   Lastly, plaintiff maintains that there were two significant errors in defense counsel’s

closing argument which deprived him of a fair trial. First, plaintiff asserts that defense counsel

violated the “golden rule” by asking the jurors to stand in the position of a party and to determine

the standard of care from an improper perspective. Second, plaintiff contends that defense

counsel misstated already prejudicial testimony regarding a post-occurrence change to the

standards used to diagnose sepsis. Plaintiff argues as these two errors went to the critical issue of

standard of care, the remarks are sufficiently prejudicial to have affected the outcome of the case

and a new trial is required.

¶ 81   In response, defendants argue that defense counsel did not ask the jurors to stand in the

shoes of Dr. Thakadiyil nor did defense counsel appeal to the sympathy of the jury. Defendants

further assert that defense counsel did not misstate the evidence and that plaintiff is taking

counsel’s remarks out of context. When viewed in context, defendants maintain it is apparent

that defense counsel’s comments were a fair comment on the evidence presented. Lastly,

defendants maintain that any possible error was cured when the trial court, on numerous

occasions, admonished the jury that arguments made by counsel that are not based on the

evidence should be disregarded.

¶ 82   The standard of review in the examination of specific remarks made during closing

argument is whether the comments were of such character as to have prevented the opposing

party from receiving a fair trial. Klingelhoets v. Charlton-Perrin, 2013 IL App (1st) 112412,

¶ 29. Ultimately, a trial court is given discretion in the scope of closing argument and its

judgment as to the propriety of the comments therein will not be reversed unless the remarks are

of a character that prevented a fair trial. Weisman v. Schiller, Ducanto and Fleck, Ltd., 368 Ill.



                                                - 28 -
1-19-0778


App. 3d 41, 62 (2006).

¶ 83   We begin by addressing the comment plaintiff maintains instructed the jurors to disregard

the evidence they heard from the medical experts and instead call upon their own personal

experience to decide whether plaintiff had sepsis. During closing argument, attorneys have wide

latitude to comment and argue based on the evidence presented at trial as well as draw any

reasonable inferences from that evidence. Clarke v. Medley Moving & Storage, Inc., 381 Ill.

App. 3d 82, 95 (2008). However, when arguing to the jury, attorneys should not unfairly appeal

to its emotions. Chakos v. Illinois State Toll Highway Authority, 169 Ill. App. 3d 1018, 1029

(1988). The jury must decide the case based on the evidence and issues presented at trial

“unencumbered by appeals to [its] passion, prejudice or sympathy.” Lorenz v. Siano, 248 Ill.

App. 3d 946, 953 (1993). One line of argument that this court has repeatedly found to

improperly elicit passion, prejudice, or sympathy from the jury is asking it to place itself in the

position of either the plaintiff or the defendant. See Koonce ex rel. Koonce v. Pacilio, 307 Ill.

App. 3d 449, 457 (1999); Chakos, 169 Ill. App. 3d at 1029. The alleged improper comments

must be viewed not in isolation, but within the context of the entire closing argument. Drews v.

Gobel Freight Lines, Inc., 144 Ill. 2d 84, 102-03 (1991). As a result, some golden rule

arguments, while technically improper, may not elicit passion, prejudice, or sympathy from the

jury. See Offutt v. Pennoyer Merchants Transfer Co., 36 Ill. App. 3d 194, 204 (1976).

¶ 84   Plaintiff maintains that the comment made in this case is identical to one made in Sikora

v. Parikh, 2018 IL App (1st) 172473, ¶ 60. We disagree. The comments in Sikora were

markedly different from the comments in the case at bar. In Sikora, the defense counsel told the

jury, “You need to evaluate this case for Dr. Parikh from a prospective analysis. Stand in her

shoes on that morning ***.” Id. ¶ 63. Here, defense counsel’s argument did not encourage the



                                                - 29 -
1-19-0778


jurors to literally “stand in the shoes” of Dr. Thakadiyil and is thus distinguishable.

¶ 85   The comment, in context, was as follows:

               “People present to family medicine physicians, internal medicine physicians,

       outpatient clinics every single day with what? An infection, respiration elevated, fevers.

       You get a flu. Strep throat. Infection of any sort; urinary tract, lung. You can have any

       of those, any of them, and in combination. That’s where clinical judgment is involved.

               This is the most common presentation in any family medicine or outpatient clinic,

       showing up with an infection and fever, pulse rate. This is common.

               And you are allowed to bring your common sense into this courtroom. That is

       permitted.

               Two SIRS, infection, is not the diagnosis of sepsis. Otherwise, respectfully, every

       single one of us at some point in time, and more than one, has had sepsis. Because every

       single one of us has had an elevated pulse rate, a little respirations, a temperature of

       101.

               [Plaintiff’s counsel]: Objection, Your Honor. Facts not in evidence. No basis.

               [Defense counsel]: Your Honor, this is argument.

               THE COURT: Sustained.

               Counsel should not ask jurors to put themselves in the position of the witnesses or

       the parties. So sustained.” (Emphasis added.)

¶ 86   We decline to accept plaintiff’s argument that these remarks instructed the jurors to

disregard the evidence they heard from the medical experts and instead call upon their own

personal experience to decide whether plaintiff had sepsis. The comment that “every single one

of us at some point in time *** has had sepsis” and the colloquy that followed directed the



                                                - 30 -
1-19-0778


jurors’ attention to the differences in the experts’ iterations of the standard of care. While

plaintiff’s expert set forth that the standard of care was defined as two SIRS criteria plus

infection, the defense experts, on the other hand, testified that the standard of care was not a

“cookbook definition” but also involved clinical judgment. Defense counsel’s argument is a

direct reference to the evidence and the “battle of the experts” that it presented. As such, the

commentary did not violate the “golden rule.” Furthermore, defense counsel’s remark was a

commentary on the evidence that someone with an infection can have two of the SIRS criteria

and not have sepsis.

¶ 87   Moreover, any potential prejudice from this remark was cured when counsel’s objection

was sustained by the trial court. See People v. Saxon, 226 Ill. App. 3d 610, 622 (1992);

Copeland v. Johnson, 63 Ill. App. 2d 361, 367 (1965) (even if the comment was error, the error

could have been cured by the court upon proper objection). More importantly, the trial court

directly instructed the jury on this precise issue when it stated, “Counsel should not ask jurors to

put themselves in the position of the witnesses or the parties.” See Sikora, 2018 IL App (1st)

172473, ¶ 64 (“what prejudice did result from the argument was mitigated by the trial court’s

sustained objection paired with its instruction to disregard the comment”). In addition, the trial

court admonished the jury on numerous occasions during the trial and closing arguments that the

arguments of the lawyers are not evidence and that any argument not based on the evidence

should be disregarded. See Lecroy v. Miller, 272 Ill. App. 3d 925, 933 (1995) (stating “when a

trial court sustains an objection to improper remarks of counsel and admonishes the jury that

counsel’s remarks are not evidence, any error is cured”). It is well established that improper

remarks generally do not constitute reversible error unless they result in substantial prejudice.

See Saxon, 226 Ill. App. 3d at 622. Substantial prejudice means that absent the remarks, the



                                                - 31 -
1-19-0778


outcome of the case would have been different. People v. Simms, 192 Ill. 2d 348, 397 (2000).

Here, the exclusion of defense counsel’s remarks would not have changed the outcome of the

trial. As noted by defendants, the jury specially found that the sole proximate cause of plaintiff’s

injury was something other than the conduct of defendants. Accordingly, based on the record

presented, we decline to find that plaintiff was prejudiced by these remarks.

¶ 88   Plaintiff next argues that defense counsel misrepresented Dr. Zar’s testimony about the

change in the standards to diagnose sepsis and further violated a motion in limine prohibiting this

testimony to establish the standard of care. The comment being challenged was as follows:

               “Diagnose sepsis, send them to an emergency room. Incision and drainage, send

       them to an emergency room. Perform an incision and drainage, send them to an

       emergency room. That’s what this whole case from plaintiff has boiled down to.

               So it does not stop, as [plaintiff’s counsel] said, at did you diagnose sepsis.

               But I want to take each of those allegations one at a time and tell you what I think

       the evidence showed on those very key issues on the standard of care.

               Well, sepsis. We have heard an awful lot about SIRS, two SIRS, known or

       suspected site of infection. That has been something we have heard a lot about during the

       course of this trial.

               And it was yesterday when we finally learned that as of early 2000s, which stands

       unrefuted, this has not been used.

               [Plaintiff’s counsel]: Objection, Your Honor.

               [Defense counsel]: And it is not –

               [Plaintiff’s counsel]: Motion in limine.

               [Indiscernible crosstalk.]



                                               - 32 -
1-19-0778


               [Plaintiff’s counsel]: Mischaracterizes the evidence.

               THE COURT: Okay. Again, Counsel may argue, but arguments of the lawyers

       are not – that are not based on the evidence should be disregarded by you.

               But as this is the inference that Counsel sees in the evidence, overruled.”

       (Emphasis added.)

According to plaintiff, Dr. Zar’s testimony was that “we started to realize that the SIRS criteria

in the early 2000s was probably too loose” not, as defense counsel argued, that in the early 2000s

it was not used at all. Plaintiff asserts this argument was highly prejudicial where it attempted to

backdate the change in the standards and was confusing in regards to what the standard of care

was at the time of Dr. Thakadiyil’s treatment. Plaintiff further contends that this error was

compounded when defense counsel argued that the change of standards in the early 2000s was

unrefuted. Plaintiff points out that Dr. Ewigman testified the SIRS definition was the standard of

care to diagnose sepsis in 2010 and Dr. Hogarth used the same definition to define the standard

of care as well. Plaintiff notes that even Dr. Thakadiyil acknowledged that the SIRS criteria

were “general variables” for sepsis at the time she treated plaintiff and even Dr. Zar admitted on

cross-examination that the SIRS criteria were used in 2010. In response, defendants note that Dr.

Zar’s testimony was actually that “in the early 2000s” it was learned that the SIRS criteria were

of no benefit and societies began abandoning its use.

¶ 89   We agree with defendants that counsel’s commentary was not a pure misstatement of the

evidence. A review of the record reflects that Dr. Zar did testify that in the early 2000s a study

found that the SIRS criteria were of no benefit. But while there was no misstatement in this

regard, defense counsel did misstate that this evidence was “unrefuted.” We thus agree with

plaintiff that the jury was presented with evidence regarding the use of the SIRS criteria in 2010.



                                               - 33 -
1-19-0778


Consequently, because the jury was presented with the overwhelming evidence that the SIRS

criteria was in use in 2010, along with the trial court’s numerous instructions to disregard any

comments by the attorneys that do not accurately reflect the evidence, we conclude that defense

counsel’s remark did not prejudice plaintiff. See Cahill v. Boury, 144 Ill. App. 3d 413, 419

(1986) (finding that, despite a misstatement of the evidence, any error would have been cured by

the trial court’s instruction that the jurors should rely on their own memory of the evidence).

¶ 90   Furthermore, when taken in context, defense counsel’s misstatement was a minor error.

A misstatement by counsel will not deny the losing party a fair trial where the misstatement

comprises only a small segment of the closing argument and the jury is instructed that closing

arguments are not evidence. See, e.g., Lagoni v. Holiday Inn Midway, 262 Ill. App. 3d 1020,

1035 (1994); see also Wilson v. Humana Hospital, 399 Ill. App. 3d 751, 759 (2010) (and cases

cited therein discussing harmless error). In this instance, after the jury was admonished that the

attorney’s argument was not evidence, defense counsel moved on from discussing the viability of

the SIRS criteria in 2010 and instead focused on her theory that Dr. Thakadiyil was entitled to

use her clinical judgment to diagnose plaintiff. Additionally, this misstatement was comprised of

only a few words in a 46-page argument. See Lagoni, 262 Ill. App. 3d at 1035. These factors

militate against finding that plaintiff was denied a fair trial. See id. Accordingly, when the trial

is viewed in its entirety, plaintiff fails to establish defense counsel’s misstatement resulted in

substantial prejudice to him or prevented a fair trial. See Davis v. City of Chicago, 2014 IL App

(1st) 122427, ¶ 84.

¶ 91   In sum, finding no reversible error was committed by the trial court, we affirm its

judgment.

¶ 92                                   CONCLUSION



                                                - 34 -
1-19-0778


¶ 93   For the reasons stated above, the judgment of the circuit court of Cook County is

affirmed.

¶ 94   Affirmed.




                                             - 35 -
1-19-0778



                                  No. 1-19-0778


Cite as:                 Ittersagen v. Advocate Health and Hospitals Corporation, 2020 IL
                         App (1st) 190778


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 16-L-3532;
                         the Hon. Rena Van Tine, Judge, presiding.



Attorneys                Jason R. Williams, and Carla A. Colaianni, of JR Williams Law,
for                      of Chicago, Illinois, for appellant.
Appellant:


Attorney                 Robert L. Larsen, of Cunningham, Meyer & Vedrine, P.C., of
for                      Warrenville, Illinois, for appellee.
Appellee:




                                       - 36 -